DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
	Claims 3-10 are currently under examination.
	Claims 1-2 were previously withdrawn for being drawn to a non-elected invention.
	Applicants’ arguments to the 112, 2nd paragraph are rendered moot in light of the new grounds of rejection set forth below:

Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
in a target bacterium’.  It is unclear if the claim is a transformed bacterium cell, or merely the DNA construct (that is to be used in a target bacterium).  Without the bacterial host cell, the claim just contains DNA for the phage receptor.  Does the DNA construct comprise/contain the sequence for the ‘strong heterologous promoter’?  Is this promoter separate from the construct or does the DNA contain the nucleic acid sequence for the promotor along with the nucleic acid sequence of the receptor?   The actual structure of the claimed DNA construct is unclear.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Claim 4 recites that the DNA construct is an Inc plasmid so it appears not to contain the heterologous promoter.  
Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to, for example:
 A pharmaceutical composition comprising a  DNA construct encoding a phage receptor driven by a strong heterologous promoter functional in a target bacterium, wherein the phage receptor upon being expressed in the target bacterial cell  binds to a lytic phage, and a pharmaceutically acceptable excipient. 
 To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of plasmids such that one might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed.  
.  The specification provides no guidance regarding the corresponding structure that is required for the molecule to perform the required functions.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. The instant case has many similarities to Abbvie. First, the claims clearly attempt to define the genus of DNA by their function of binding a lytic phage. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of transmissible DNA for which applicant has identified as having the recited functions would be representative of the entire genus. The specification discloses no structure to correlate with the function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. Thus, the agents encompassed by the instant claims have no correlation between their structure and functions, and the specification provides insufficient written description to 
Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the skilled artisan cannot envision the body of transmissible DNA encoding a phage receptor that binds a lytic phage by the instant claims. The instant specification recites:
0112] The means to design or identify broader spectrum receptors recognized by different phages exist. Thus, receptors may be screened or selected across many different tectivirus phage or the like. Selected or natural variants may be screened and identified. Modified affinity or selectivity will be important under appropriate uses. In other situations, means may be applied to change the features of a given receptor, e.g., changing the physical environment by salt, pH, polarity, and such may cause conformational changes which affect function of the ligand-receptor interactions. See description of plasmid dependent phages and corresponding plasmids, above.
[0113] In certain situations, it may be useful to identify systems which function at environmental extremes relative to the normal laboratory conditions. Selection for systems which function at low or high temperatures, e.g., efficient pilus expression allowing for more efficient transfer to broad population under extremes of environmental conditions relative to laboratory conditions. Ambient room or environmental temperatures may be where the methods are applied for environmental remediation.
[0114] In addition, the phage functions desired may often be achieved using less than intact phage. Phage fragments or parts, e.g., pyocins, tails, enzymes, etc. may substitute for intact tectivirus in effectively compromising genetic functions. The functions of mobilizable elements may be compromised with indirect degradation of the nucleic acids which occur when cells are disrupted.
These passages and the breadth of the claims clearly encompass transmissible/DNA encoding receptors not yet discovered.  Vas-Cath Inc. v. Mahurkar, 
The claims do not meet the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed transmissible DNA, regardless of the complexity or simplicity of the method of isolation. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of transmissible DNA structures, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of DNA/plasmids encoding receptors at the time of filing. 
Therefore, because the art is unpredictable, in accordance with the WrittenDescription Guidelines, the scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted, e.g., completely different plasmids encoding completely different receptors, including yet to be discovered receptors/plasmids, etc. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed structures. There is no teaching in thespecification regarding which portion of the structure can be varied and still produce a functional phage receptor.  
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of transmissible DNA compositions. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the antibodies 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the
Response to Applicants’ arguments:
	Applicant’s arguments present case law and argue that they are not claiming the discovery of a particular ‘phage receptor’.  They argue they are claiming a novel DNA construct with novel utility.  This has been fully and carefully considered, but is not deemed persuasive.  Instant claim 3 is drawn to a generic construct encoding a generic phage receptor.  The use of a heterologous promoter to encode protein receptors is well known in the art.  The constructs presented do not possess novelty and the discovery of their binding partners (which are not part of the claim, but a functional ability) do not provide novelty to a known structure.  Applicants’ examples provide discussion of specific phage/phage receptor interactions, but the interactions are not part of the claim.  The claim is drawn to a DNA construct which encodes a phage receptor (where and how that phage receptor later binds to a lytic phage is not part of the instant claims).  The DNA construct encoding the phage receptor is the only structure instantly claimed.  How this structure is to be used or where it is to be expressed, e.g., the functional language and intention of use, does not place a limitation or grant novelty to the structure actually recited in the claims.  Applicants argue they have provided discussion of different phage receptors and potential to discover them.  This does not provide written description for the huge breadth of constructs instantly claimed.  There is not even a mating pair claimed, just known receptors that Applicants has provided 
	Applicants’ also argue that their invention “relies on the discovery that bacteria phage receptors can, by their action of binding to lytic phages upon being expressed by bacterial cells, effectively render target bacterial cells susceptible to killing by lytic phages and therefore can be used to treat bacterial infections, clearly many phage receptors can be used for this purpose. These phage receptors share one common functional feature, yet may or may not be structurally similar or related. Previously unknown phage receptors useful in the claimed invention can be readily identified using methods known in the art or described in the specification, which requires no undue experimentation. In Exhibits B-D of Applicant’s response filed on May 7, 2020, not only is the general mechanism of phage attachment to bacterial cells via phage receptor described (Exhibit B), multiple examples of specific phage/phage receptor interactions are also disclosed in detail: for instance, Exhibit C describes that “phage T4 uses gp37” (p. 235, col. 2) and that phage T5 “binds to FhuA protein” (p. 268, col. 2). In addition, Exhibit D describes several phage receptors known in the art. These references support the notion that many known phage receptors can bind bacteriophage and are therefore useful for the claimed invention of this application. Various assays disclosed in these publications are readily useful for one’s efforts to identify previously unknown phage receptors for the practice of the present invention.”
	It is noted that Applicants are claiming the DNA encoding the receptors, which they have readily admitted is a known product, and claiming ‘yet to be discovered’ phage receptors.  A discovery of new feature/use of these known receptors, e.g., their invention “relies on the discovery that bacteria phage receptors can, by their action of binding to lytic phages upon being expressed by bacterial cells, effectively render target bacterial cells susceptible to killing by lytic phages and therefore can be used to treat bacterial infections, clearly many phage receptors can be used for this purpose.”  does not impart novelty to a known structure.  The function would be inherent.  The DNA encoding receptor is not novel.  The tectiviruses (product) are not novel.  Additionally, there is no written description for the yet to be discovered receptors encompassed by the instant claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 3-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al (Structure. 2003. 11: 309-322), Grahn et al (J. Bacteriol. 1997. 179(15): 4733-4740), Daugelavicius, R (Journal of Bacteriology, Vol. 179, no. 16, pp. 5203-5210. Aug 1997) in view of Terpe, K. (Appl. Microbiol. Biotech. 2006. 72: 211-222).
Xu et al teach that using bacteriophage to combat bacterial infections has been suggested since their first discovery.  They teach that Bacteriophage PRD1 (a lytic phage) is the prototype of the Tectiviridae which infect a broad range of bacterial strains.  The PRD1 family infects a variety of Gram-negative bacteria, including E.coli and S.typhimurium, provided that they harbor plasmids belonging to the P, N and W incompatibility groups (IncP, IncN and IncW). These are taught not only to encode the conjugative DNA transfer complex that is the PRD1 receptor, but also carry genes for antibiotic resistance, so PRD1 exhibits as a novel bactericide.  The receptor for PRD1, to which P2 binds, is the conjugative DNA transfer complex.  
Grahn et al teaches that there are many broad host range phage which can infect many different hosts.  Phages were long known in the prior art to be used as antibacterial agents against bacterial pathogens.  Grahn teaches that PRD1, is a lipid-containing bacteriophage which uses the mating pair formation (Mpf) complex encoded by conjugative IncP plasmids as a receptor.  Functions responsible for conjugative transfer of IncP plasmids are encoded by two distinct regions, Tra1 and 
	Daugelavicius teaches that double-stranded DNA bacteriophage PRD1 infects a variety of gram-negative bacteria harboring an IncP-type conjugative plasmid. The plasmid codes for the DNA transfer phage receptor complex in the cell envelope. By using a collection of mutant phage particles for which the variables are the DNA content and/or the presence of the receptor-binding protein information was obtained on the energy requirements for DNA entry as well as on alterations in the cellular energetics taking place during the first stages of infection. We studied the fluxes of 
The prior art references differ in that they do not particularly exemplify the use of a strong heterologous promoter in the known DNA constructs.  
 Terpe, K provides an overview and description of many well-known expression systems for heterologous proteins and DNA constructs.  The article recites several ‘strong’ promoters and teaches that over many prior decades, many different bacterial hosts were optimized for heterologous protein production and that all bacteria could be used for heterologous protein production.  Many different promoter systems are shown to be capable of use with different proteins and bacteria.  The instant specification mentions a ‘strong heterologous promoter’ in only one sentence, e.g.,
Brief Summary Text - BSTX (32):In one aspect the invention provides a recombinant genetic construct that includes a nucleic acid encoding a phage, e.g., tectivirus, receptor component. Expression of the phage receptor component can be driven by a strong heterologous promoter that is functional in the host bacterial cell. In one preferred embodiment, the promoter is an inducible promoter that can drive expression of the receptor gene to levels at least 2, 4, 5, 10 or more times higher in the induced state as compared to the induced state. The recombinant genetic construct can also include a selectable marker that is linked to the nucleic acid encoding the tectivirus receptor. The host bacterium can be, e.g., a Gram-negative bacterium. 	The instant specification and claims allow for the use of any strong heterologous promoter, which include the ones in the Terpe reference.  The use of a strong heterologous promoter for expression of a phage receptor would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide good yield and to over-express the desired protein.  Applicants have not described or shown unexpected results with any specific ‘strong heterologous receptor’.
Prior art not presently relied upon:
Waters et al Journal of Bacteriology [J. BACTERIOL.]. Vol. 174,no. 20, pp. 6666-6673. 1992)
	Although the broad-host-range IncP plasmids can vegetatively replicate in diverse gram-negative bacteria, the development of shuttle vector systems has established that the host range for IncP plasmid conjugative transfer is greater than the range of bacteria that sustain IncP replicons. Towards understanding IncP plasmid conjugation and the connection between IncP conjugation and Agrobacterium tumefaciens T-DNA transfer to plants, two sets of mutants were generated in the larger transfer region (Tra1) of the IncP alpha plasmid RK2. Mutagenesis strategies were chosen to minimize transcriptional polar effects. Mutant Tra1 clones were mapped, sequenced, and processed to reconstruct 49.5-kb Tra2-containing plasmid derivatives in order to assay for transfer activity and IncP plasmid-specific phage sensitivity. Focusing on the activities of the gene products of traF and traG in Escherichia coli, we found that mutations in traF abolished transfer activity and rendered the host cells phage resistant and mutations in traG abolished transfer activity but had no effect on phage sensitivity. Complementation of these mutant derivatives with corresponding trans-acting clones carrying traF or traG restored transfer activity and, in the case of the traF mutant, the 

Lurz et al (Journal of bacteriology, (1995 Aug) Vol. 177, No. 16, pp. 4779-91).  
	DNA transfer by bacterial conjugation requires a mating pair formation (Mpf) system that specifies functions for establishing the physical contact between the donor and the recipient cell and for DNA transport across membranes.  Plasmid RP4 (IncP alpha) contains two transfer regions designated Tra1 and Tra2, both of which contribute to Mpf.  Twelve components are essential for Mpf, TraF of Tra1 and 11 Tra2 proteins, TrbB, -C, -D, -E, -F, -G, -H, -I, -J, -K, and -L.  The phenotype of defined mutants in each of the Tra2 genes was determined.  Each of the genes, except trbK, was found to be essential for RP4-specific plasmid transfer and for mobilization of the IncQ plasmid RSF1010.  The latter process did not absolutely require trbF, but a severe reduction of the mobilization frequency occurred in its absence.  Transfer proficiency of the mutants was restored by complementation with defined Tra2 segments containing single trb genes.  Donor-specific phage propagation showed that traF and each of the genes encoded by Tra2 are involved.  Phage PRD1, however, still adsorbed to the trbK mutant strain but not to any of the other mutant strains, suggesting the existence of a plasmid-encoded receptor complex.  Strains containing the Tra2 plasmid in concert with traF were found to overexpress trb products as well as extracellular filaments visualized by electron microscopy.  Each trb gene and traF are needed for the formation of the pilus-like structures.  The trbK gene, which is required for PRD1 propagation and for pilus production but not for DNA transfer on solid media, encodes the RP4 entry-exclusion function.  The components of the RP4 Mpf system are discussed in the context of related macromolecule export systems.


Fischetti et al WO 2001082945  
	New composition, useful for treatment of bacterial               infection, comprises lytic enzyme that can digest                      bacterial cell wall produced by infecting infection causing bacteria with specific bacteriophage
       USE - The compositions and methods are useful for the therapeutic and prophylactic treatment of bacterial infections of the upper respiratory tract, wounds and burns of the skin, vagina, eye and mouth and teeth.
	       ADVANTAGE - The use of phage associated lytic enzymes produced by the infection of a bacteria with a bacteria specific phage has numerous advantages for the treatment of diseases. As the phage are targeted for specific bacteria, the lytic enzymes generally do not interfere with normal flora. Also they primarily attack cell wall structures which are not affected by plasmid variation. The actions of the lytic enzymes are fast and do not depend on bacterial growth. Additionally lytic enzymes can be directed to the mucosal lining where in residence they will be able to kill colonizing bacteria.
	


	DNA transfer by bacterial conjugation requires a mating pair formation (Mpf) system that specifies functions for establishing the phys. contact between the donor and the recipient cell and for DNA transport across membranes.  Plasmid RP4 (IncP[Symbol font/0x61]) contains two transfer regions designated Tra1 and Tra2, both of which contribute to Mpf.  Twelve components are essential for Mpf, TraF of Tra1 and 11 Tra2 proteins, TrbB, -C, -D, -E, -F, -G, -H, -I, -J, -K, and -L.  The phenotype of defined mutants in each of the Tra2 genes was determined  Each of the genes, except trbK, was found to be essential for RP4-specific plasmid transfer and for mobilization of the IncQ plasmid RSF1010. The latter process did not absolutely require trbF, but a severe reduction of the mobilization frequency occurred in its absence.  Transfer proficiency of the mutants was restored by complementation with defined Tra2 segments containing single trb genes.  Donor-specific phage propagation showed that traF and each of the genes encoded by Tra2 are involved.  Phage PRD1, however, still adsorbed to the trbK mutant strain but not to any of the other mutant strains, suggesting the existence of a plasmid-encoded receptor complex.  Strains containing the Tra2 plasmid in concert with traF were found to overexpress trb products as well as extracellular filaments visualized by electron microscopy.  Each trb gene and traF are needed for the formation of the pilus-like structures.  The trbK gene, which is required for PRD1 propagation and for pilus production but not for DNA transfer on solid media, encodes the RP4 entry-exclusion function.  The components of the RP4 Mpf system are discussed in the context of related macromol. export systems.

From the instant specification: The IncP plasmids also provide susceptibility to the filamentous phage Pf3 (see Luiten, et al. (1985)./. Virol. 56(1)268-276), and the receptor binding segments therein can be used to target a killing agent, whether an intact phage or other activity linked to the receptor binding domain (see, e.g., WO 2007/130655; PCT/US2007/010972). Likewise, the IncI or IncN plasmids provide susceptibility to the filamentous phage Ike; and the IncI, IncN, and IncP plasmids confer susceptibility to the filamentous phage 12-2. See, e.g., Bradley, et al. (1983) J. Bad. 154(l):505-507.



Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/13/21